Citation Nr: 1607960	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-47 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability 

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an effective date earlier than May 25, 2010, for the award of a separate rating for right lower extremity peripheral neuropathy.

5.  Entitlement to an effective date earlier than May 25, 2010, for the award of a separate rating for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable disability rating for right lower extremity peripheral neuropathy prior to June 22, 2012,.

7.  Entitlement to an initial compensable disability rating for left lower extremity peripheral neuropathy prior to June 22, 2012,. 

8.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 22, 2012.

9.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

10.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, May 2012, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2008, the RO awarded service connection for bilateral hearing loss and assigned an initial, noncompensable disability rating.  The RO also denied service connection for tinnitus and hypertension.  

In May 2012, the RO granted service connection for right and left lower extremity peripheral neuropathy and assigned initial noncompensable ratings, effective from May 25, 2010.  In June 2012, the RO awarded 20 percent ratings for the Veteran's right and left lower extremity peripheral neuropathy, respectively, and entitlement to a TDIU, effective from June 22, 2012.  The Veteran, through his attorney, has expressed satisfaction with the assignment of the 20 percent ratings for his right and left lower extremity neuropathy from June 22, 2012, forward; thereby limiting the appeal to the issue of a higher rating for the bilateral lower extremity peripheral neuropathy prior to June 22, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All of the claims, with the exception of service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's tinnitus was caused by in-service noise exposure.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has tinnitus that had its onset during his active service.  Service connection on a direct basis means that a veteran has a current disability that either resulted from a disease or injury incurred in service or was aggravated beyond its natural progression by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection requires evidence of three elements:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))); 38 C.F.R. § 3.303(a). 

The Veteran has a current diagnosis of tinnitus.  See March 2008 and January 2010 VA Audiology Examinations.  

He also suffered an in-service injury, as exposure to hazardous noise is conceded based on his competent, credible, and probative reports regarding specific noise exposures.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay persons are competent to report lay-observable symptoms and information of which they have personal knowledge).  

In this case, because tinnitus is a unique disability, the Veteran himself is competent to provide the causal link or nexus.  Lay persons are competent to report lay-observable symptoms and information of which they have personal knowledge and tinnitus is defined as being subjective, with its diagnosis generally determined by whether or not a lay person claims to experience it.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY [hereinafter DORLAND'S] 1714 (28th ed. 1994)); DORLAND'S, 1956 (31st ed. 2007); Davidson, 581 F.3d at 1316.  His reports of having experienced continuous ringing in his ears in service and since service are credible, internally consistent, and entitled to probative weight.

While the January 2010 VA audiology examiner opined that the Veteran's current tinnitus is not related to his in-service noise exposure, the rationale for the opinion was that in October 2007, the Veteran denied having experienced tinnitus during an audiological evaluation at a VA hospital.  The Veteran later provided information not available to the January 2010 VA audiology examiner when the examination report was completed explaining that he had not known in 2007 what tinnitus was and had thought that the "ringing" he had been asked about was akin to the ringing of a telephone.  

Accordingly, because a diagnosis of tinnitus uniquely generally relies on lay reports of lay-observable symptoms and the January 2010 VA audiology examiner was not able to consider the Veteran's explanation for his response during the October 2007 VA audiology evaluation, the Board attributes more probative weight to the Veteran's reports and finds that the evidence weighs in favor of granting service connection for tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not.").


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

At the outset, the Veteran has reported receiving treatment at the Ann Arbor and Detroit VA treatment facilities since 2007.  While there are some VA treatment records associated with the file, it does not appear that the Veteran's complete VA treatment records have been obtained.  This must be accomplished on remand.

The Board also notes that the Veteran has asserted that his bilateral hearing loss has worsened since his last VA examination in January 2010; a new examination should be provided on remand.  See Written Statement from Veteran's Attorney, dated October 29, 2012; October 2015 Appellate Brief.

Further, an addendum opinion should be obtained as to the issue of service connection for hypertension, as the January 2010 opinion/examination was not adequate.  Specifically, the examiner did not provide an opinion as to aggravation.  See 38 C.F.R. § 3.310.

Finally, the Veteran contends that he is entitled to special home adaptation and specially adapted housing grants based on a combination of his residuals of low back strain and his left and right lower extremity peripheral neuropathy.  See March 2015 Substantive Appeal; October 2015 Appellate Brief.  As the Veteran has asserted that his service-connected disabilities may have worsened since his last VA examination in June 2012, VA should provide new examinations on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter addressing the claim for service connection for hypertension as secondary to service-connected disability.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Detroit and Ann Arbor VA treatment facilities, dated from January 2007 forward.

3.  Make arrangements to obtain the Veteran's complete treatment record from Krayneck Chiropractic Clinic, dated from February 2011 forward.

4.  Then, after completing the above development, obtain a medical opinion as to the claim for service connection for hypertension.  The claims folder must be provided to and reviewed by the examiner.

After review of the claims file, the examiner should provide opinions on the following:

(a)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension had its clinical onset during active service or is otherwise related to any incident of service?

(b)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension was caused by his hearing loss and/or tinnitus, to include by stress associated with those disabilities?

(c) Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension was aggravated by (or permanently worsened by) his hearing loss and/or tinnitus, to include by stress associated with those disabilities?

The examiner must provide a comprehensive report that includes a complete explanation for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must provide a comprehensive report that includes a complete explanation for all opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination(s) to determine his eligibility for specially adapted housing and/or a special adapted housing grant.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  

The examiner must provide a comprehensive report that includes a complete explanation for all opinions and conclusions reached.

7.  Finally, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative, if any, must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


